El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente es un caso sobre nulidad de escritura y da-ños y perjuicios iniciado en la Corte de Distrito de Huma-*70cao por Amalia González Franqui contra James W. Brice mediante demanda en la cual se alegan los siguientes he-chos:
(a) Que allá por el mes de septiembre de 1913 la deman-dante tomó en calidad de préstamo al demandado la suma de $1,000 por término de un año a vencer en 23 de septiembre de 1914, garantizando el pago de la deuda con una finca ur-bana y dos rusticas que juntas valen hoy $6,100.
■(b) Que la cantidad objeto del préstamo se destinaba a pagar igual suma de $1,000 que la demandante adeudaba a Luis Pereyó y a cancelar la hipoteca que sobre las mismas fincas dadas en garantía al demandado estaba constituida a favor de aquél.
(o) Que no obstante haberse convenido un contrato de préstamo con las condiciones expresadas, en escritura otor-gada a 23 de septiembre de 1913 en la ciudad de Humacao ante el notario Arturo Aponte Rodríguez se dió al préstamo el carácter de contrato de compraventa con pacto de retro por término de un año, figurando como cánones de arrenda-miento $10 mensuales cuando realmente no había tales cáno-nes sino intereses estipulados a razón del 1 por ciento men-sual sobre los $1,000 prestados.
(d) Que el día del otorgamiento de la escritura la deman-dante se negó a firmar el contrato por no haberse consignado lo que real y positivamente se había convenido, y fué amena-zada por el demandado con no facilitarle el importe del prés-tamo si no firmaba la’escritura en las condiciones en que ha-bía sido redactada por el demandado, viéndose obligada la de-mandante a hacerlo por temor de que la hipoteca constituida a favor de Pereyó fuera ejecutada por éste para obtener el cobro de los $1,000 que anteriormente le había prestado.
(e) Que el demandado a sabiendas de que el contrato no era de compraventa con pacto de retro sino una mera garan-tía prestada por la demandante en pago de los $1,000, cuando venció el plazo fijado solicitó y obtuvo en el registro la nota *71de consumación de la venta con el propósito deliberado de despojar a la demandante de la propiedad de sus fincas, en-trando el demandado en posesión de ellas contra la voluntad de la demandante.
(/) Que el demandado en la fecha del otorgamiento de la escritura sabía que el valor de las tres fincas era entonces superior a $3,000 y se las apropió con el propósito de de-fraudar a la demandante en el verdadero valor de ellas.
(g) Que la demandante siempre ha estado y está dispues-ta a entregar al demandado los $1,000 tomados a préstamo cuando sea requerida para ello o cuando la corte lo ordene.
(h) Que los actos ilegales y fraudulentos realizados por el demandado han cansado a la demandante sufrimientos fí-sicos y morales por temor de verse reducida a la miseria y grandes perjuicios por habérsele privado de la propiedad de las fincas y de sus rentas y productos, que estima en $3,000. ■
La demanda concluye con la súplica de que se declare nula la escritura de compraventa con pacto de retro de 23 de septiembre de 1913; de que se la ponga en posesión de las tres fincas de que se trata; de que se condene al demandado a pagar a la demandante la suma de $3,000 en concepto de indemnización de daños y perjuicios y que también sea con-denado a pagar los gastos, costas y honorarios del abogado de la demandante.
A la anterior demanda opuso el demandado la excepción de que los hechos en ella alegados no determinaban una causa de acción y la corte por sentencia de 20 de junio de 1918 declaró con lugar dicha excepción y en su consecuencia de-sestimó la demanda con imposición de las costa,s a la parte demandante, contra cuya sentencia interpuso su represen-' tación recurso de apelación para ante esta Corte Suprema,
Como lo revela la simple lectura de la demanda, ésta ha sido interpuesta bajo la teoría de que el contrato de venta otorgado por demandante y demandado en escritura pública de 23 de septiembre de 1913 sujeto a un pacto de retroventa no era una venta condicional sino un préstamo hipotecario. Las *72•alegaciones hechas por la demandante de haber convenido con el demandado antes del otorgamiento de dicha escritura en nn contrato de préstamo y no de venta, de haber que-dado la demandante en posesión de las fincas pagando al demandado supuestos cánones de arrendamiento que real-mente eran intereses de la cantidad percibida en préstamo, y de haber sido el precio de la venta muy inferior al valor real de las propiedades son bastantes a determinar una causa de acción.
En apoyo de la anterior conclusión invocamos nuestra de-cisión en el caso de Monagas v. Albertucci, 17 D. P. R. 715. donde dijimos:
“Todo el caso en realidad gira sobre la cuestión de si el docu-mento, escrito objeto de controversia era una hipoteca o una venta con-dicional. Si es lo segundo, deben cumplirse las condiciones del mis-mo; si es lo primero, debe permitírsele al demandante que devuelva el dinero recibido haciéndole un traspaso de los bienes. La verda-dera intención de las partes en el momento de otorgar el documento escrito, es la que debe regir en la interpretación que le den los tribunales. Esto debe averiguarse de las circunstancias que concurrie-ron en la transacción y del texto del documento mismo. La norma correcta, en los casos en que tenga aplicación, es la continuación de la existencia de una deuda u obligación, entre las partes. De existir tal deuda u obligación, la venta puede considerarse meramente como una garantía de la deuda o como indemnización de una obligación. Por el contrario, si no existe deuda u obligación, entonces la transac-ción no es una hipoteca y sí meramente una venta con pacto de retro dentro de un tiempo determinado. Aun cuando cada caso debe contener sus propios hechos especiales, ciertas circunstancias se con-sideran como importantes, y los tribunales las consideran como acla-rando la intención real de las partes y la naturaleza de tales transac-ciones; tales >son la existencia de un contrato colateral ejecutado por el cedente para el pago de dinero al cesionario, su obligación de pagar interés, que el precio de la venta sea inadecuado, que el cedente quede todavía en posesión de los bienes traspasados, y cual-quier negociación o solicitud de un préstamo con anterioridad o durante la transacción que dio lugar al traspaso.
La doctrina americana sobre este punto no difiere materialmente de los principios enunciados en nuestro Código Civil.
*733 Pomeroy’s Equity Jurisprudence, párrafos 1194 y 1195.
Código Civil de Puerto Rico, párrafos 1248, 1249, 1250, 1348, 1410 y 1421.”
17 D. P. R. 715, 235 U. S. 81.
T la alegación hecha por la demandante de haber obrado al firmar la escritura de venta con pacto de retro, infinida por la amenaza del demandado de no facilitarle la cantidad del préstamo si no firmaba dicha escritura, y por el temor de que Pereyó ejecutara la hipoteca constituida, a su favor, lejos de mostrar la existencia de un convenio posterior de venta con pacto de retro dejando sin efecto el anterior de préstamo, muestra únicamente las razones que tuvo la de-mandante para firmar la escritura, consignándose en ella un contrato de venta con pacto de retro, cuando el contrato real-mente era de préstamo, según afirma y repite la demandante,
Por las razones expuestas es de revocarse la sentencia apelada.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro y Hutchison.
Los Jueces Asociados Sres. Wolf y Aldrey disintieron en la resolución de este caso.